Case 1:18-cv-02498-CMA-NRN Document 43 Filed 03/28/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02498-WJM-NRN

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

           Plaintiff,

  v.

  JBS CARRIERS, INC.,

           Defendant.



       JOINT MOTION TO ENTER CONSENT DECREE AND FOR ADMINISTRATIVE
           CLOSURE, SUBJECT TO THE TERMS OF THE CONSENT DECREE


          The Parties, through their respective counsel and pursuant to D.C.COLO.LCivR. 41.2,

  jointly move for entry of the Consent Decree, filed as Exhibit A to this motion, and for

  administrative closure, subject to the terms of the Consent Decree. As grounds for this motion,

  the Parties state as follows:

       1. The Consent Decree has been signed by all parties.

       2. The Parties believe that all issues in this case are resolved by the Consent Decree,

          including all of the Equal Employment Opportunity Commission’s claims for monetary,

          injunctive, and equitable relief.

       3. The Parties stipulate that this Consent Decree is fair, reasonable, and equitable; is not a

          product of collusion; and does not violate the public interest. The Consent Decree was

          achieved after arms-length negotiations between the Parties, who attended a settlement

          conference with Magistrate Judge N. Reid Neureiter on March 8, 2019. [ECF No. 39.]
Case 1:18-cv-02498-CMA-NRN Document 43 Filed 03/28/19 USDC Colorado Page 2 of 3




         As a result of the settlement conference, the Parties reached agreement on the monetary

         terms and most of the injunctive and equitable relief to be included in the Consent

         Decree. [See id.] After further arms-length negotiations regarding the injunctive and

         equitable relief and the terms of the Consent Decree, the Parties reached agreement on all

         terms of the Consent Decree.

     4. Each Party shall bear its own attorney fees and costs.

     5. Upon entry of the Consent Decree as an Order of the Court, the Parties move for the

         administrative closure of this case pursuant to D.C.COLO.LCivR 41.2, including

         termination with prejudice of all claims and any pending motions, subject to the terms of

         the Consent Decree, which include this Court retaining jurisdiction during the three-year

         term of the Consent Decree.

         WHEREFORE, the Parties respectfully request that the Court sign and enter the Consent

  Decree, filed concurrently herewith, and administratively close the present action following entry

  and subject to the terms of the Consent Decree.

         Respectfully submitted on March 28, 2019.

   EQUAL EMPLOYMENT                                 SHERMAN & HOWARD L.L.C.
   OPPORTUNITY COMMISSION

   /s/ Laurie Jaeckel                               /s/ Heather Fox Vickles
   Lauren Jaeckel                                   Heather Fox Vickles
   303 E. 17th Ave., Suite 410                      633 17th Street, Suite 3000
   Denver, CO 80203                                 Denver, CO 80202
   Telephone: 303.866.1381                          Telephone: 303-297-2900
   Email: lauren.jaeckel@eeoc.gov                   Email: hvickles@shermanhoward.com

   Attorney for Plaintiff                           Attorney for Defendant




                                                    2
Case 1:18-cv-02498-CMA-NRN Document 43 Filed 03/28/19 USDC Colorado Page 3 of 3




                            CERTIFICATE OF SERVICE (CM/ECF)

          I hereby certify that on March 28, 2019, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will effect electronic service on all attorneys of
  record and all persons who have requested electronic service in this action.

                                                       /s/ Laurie Jaeckel
                                                       Trial Attorney




                                                   3
